To a petition for rehearing filed by counsel for appellant,
Judge Pryor
delivered the following response of the Court:
There is a manifest distinction between this case and Brannin, &c., v. Loving, &c., 82 Ky., 370. In that case the corporation for its own benefit drew on Spill-man & Mitchell for five thousand dollars. The paper was accepted by them for accommodation, and afterward indorsed to Brannin & Co. by the president of the corporation, who knew the condition of the corporation, and that he was violating the provisions of the charter. In this case the corporation of Eisenman *96& Bros, were the acceptors for accommodation only, and it is apparent the bank knew it; and not only so, the bank pursued the corporation to judgment, and is now in a court of equity seeking to subject not only the assets of the corporation, but to make its president personally responsible for the debt.
The good faith of the appellee can not be questioned. The appellant obtained all it bargained for, and there is no reason for fixing an individual, liability on Eisenman for this debt.
Petition overruled.